Citation Nr: 1142991	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating higher than 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of his claims, the Veteran testified at hearings at the RO in March 2009 before a Decision Review Officer (DRO) and again in June 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

During the pendency of the appeal, the Veteran submitted a June 2010 statement from a VA psychologist who indicates that the Veteran has depression secondary to his service connected disabilities.  However, the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated this additional claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

The Veteran also indicated in his testimony to the Board that his service connected disability affects his ability to sustain full time employment.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant: (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal claim for a total disability rating based on individual unemployability (TDIU) is raised under 38 C.F.R. § 3.155(a).  And as the Court more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim to the RO.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  In this case, the Board acknowledges that the RO denied entitlement to a TDIU in a July 2007 rating action and the Veteran did not appeal that determination.   Nonetheless, given the Veteran's statements and the mandates for the above-discussed case law, the Board finds that the matter has been raised again and as such, it has jurisdiction.  The issues before the Board are as listed on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

In statements submitted to the VA and in testimony during his recent June 2011 hearing, the Veteran contends that his bilateral peripheral neuropathy of the lower extremities has increased in severity since his last VA compensation examination nearly 3 years ago.  As evidence of this, he contends that he has developed Charcot arthropathy.  He also points out that a VA physician in March 2009 noted in the clinical record that he has severe neuropathy.   

The Board also notes that the VA physician who examined the Veteran in February 2009 recommended further diagnostic evaluation by a neurologist.  When, as here, a claimant alleges that his service-connected disability has worsened since last examined, he needs to be reexamined to reassess the severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Moreover, the record shows that the Veteran is receiving Social Security Administration (SSA) benefits, partly based on symptoms he claims are part and parcel of his service connected disabilities.  These records should be obtained.

Accordingly, this claim for higher ratings for bilateral peripheral neuropathy is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any recent treatment for his bilateral peripheral neuropathy, including treatment from the VAMC in Boise, Idaho.  If he has, and the records are not already in the file, then obtain them.

2.  Ask the Veteran if he receives SSA disability benefits.  If so, also obtain copies of the SSA's determinations and any medical or other records considered in deciding his claims for benefits from this other Federal agency.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A , are those records that relate to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).

If attempts to obtain any additionally identified records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then make an express declaration to this effect and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  Schedule a VA compensation examination by a neurologist to assess the severity of his bilateral peripheral neuropathy.  All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.  The examiner must review the claims file for the pertinent medical and other history, including a complete copy of this remand.

When assessing the severity of the peripheral neuropathy, the examiner should discuss the severity of the neurological impairment involving the lower extremities (e.g., decreased sensation from neuropathy).  In considering the degree of impairment involving the affected nerve(s) of the lower extremities, the examiner should assess this severity according to whether there is complete versus incomplete paralysis of the affected nerve(s) and whether any symptoms present result in mild, moderate, moderately severe, or severe impairment. 

The examiner should also indicate whether there is evidence of pain or painful motion, weakness, premature/excess fatigability, incoordination, etc.  This includes indicating whether the Veteran has additional functional impairment in his lower extremities as a consequence of these several factors, such as additional limitation of motion above and beyond that shown on examination, such as during prolonged, repetitive use of his lower extremities or when his symptoms are most problematic ("flare ups").  

And, if possible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07; 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Also, if possible, the examiner should indicate whether the Charcot's disease the Veteran is experiencing in his feet is attributable to his bilateral peripheral neuropathy or, instead, something unrelated.  To the extent possible, the examiner should differentiate what measure of impairment is attributable to the service-connected bilateral peripheral neuropathy versus any other, unrelated, factors.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

4.  Arrange for the Veteran to undergo a VA examination with an appropriate physician to determine if the Veteran is unemployable due to his service-connected disabilities.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished. 

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability and the relevance, if any, of any non-service connected disabilities.

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  Then readjudicate the claim for higher ratings for the bilateral peripheral neuropathy and entitlement to a TDIU in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the claim to the Board for further appellate consideration of the claim.  

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on his pending claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


